Case 0:19-cv-61802-UU Document 6 Entered on FLSD Docket 07/24/2019 Page 1 of 3



                             UNITED STATES DISTRICT CO URT
                             SO UT H ER N DISTRIC T O F FLO R IDA
                               CA SE N O :19-61802-C V -UN G A R O

ROBERT JOHN SON ,eta1.,
        Plaintiff,
V S.

 M A TINEE U SA m C .,
              Defendants.



        O RD ER SET TIN G IN IT IA L PLA N NIN G A ND SCH ED UL IN G C O N FER EN CE


          THIS CAUSE ishereby setting foran lnitialPlanning and Scheduling Conferencebefore

   theHonorable UrsulaUngaro,attheUnited StatesCourthouse,400N .M iam iAvenue,12th Floor,

   Courtroom 4,M iam i,Florida,on SEPTEM BER 6,2019 at9:30 A .M .

          CounselforthePlaintiffts)isinstructedto provide copiesofthisordertoa11counselof
   record and to any unzepresented parties thathave appeared in the case. Pursuantto Fed.R.CiV.P.

   26(9 andLocalRule16.1B,thepartiesarejointlyresponsibleforconferringtodevelopaproposed
   discovery plan;thereafter,thepartiesareto fileand serveaJointPlanning and Scheduling Report,

   togetherwithaproposedSchedulingOrder,andanattached servicelistincludingtheparties'nam es,

   phonenum bersand facsim ilenum bers.Thereportandproposedordermustbe filed byAUGUST

   23,2019 and m ustrecite the follow ing:

                 A plain statem entofthe nature ofthe claim and any counterclaim s,cross-claim s,or
                 third-party claim ,including the am ountofdamages claimed and any otherrelief
                 sought.

                 A brief sum m ary ofthe facts which are uncontested or w hich can be stipulated to
                 w ithoutdiscovery.

                 A briefsumm ary ofthe issuesaspresently known.
Case 0:19-cv-61802-UU Document 6 Entered on FLSD Docket 07/24/2019 Page 2 of 3



               W hetherdiscovely should beconducted in phasesorlim ited to particularissues.

               A detailed schedule ofdiscovery foreach party.

               Proposeddeadlinesforjoinderofotherpartiesandtoamendthepleadings,totileand
               hearmotionsand to completediscovery.

               Proposed approxim ate datesforfnalpre-trialconferencesand trial.

        8.     Theprojectedtimenecessaryfortrialandastatementofwhetherthecaseisjuryor
               non-jurytrial.
               A listofa1lpendingm otions,whethereachmotionisttripe''forreview,thedateeach
               m otion becameripe,andasum maryoftheparties'respectivepositionswithrespect
               to each ripe motion.

                Any unique legalorfactualaspectsofthe case requiring specialconsideration by the
                Court.

                Any potentialneed forreferencesto a specialmasterormagistrate.

         12.    Thestatusand likelihood ofsettlem ent.

         13.    Such othermattersasarerequiredbyLocalRule 16.1(B)andasmayaidtheCourt
                in setting the case forstatus orpretrialconference and in the fairand expeditious
                adm inistration and disposition ofthisaction.

                                     SERVICE OF PRO CESS
         N otw ithstanding the provisions of FederalR ule of CivilProcedure 4,the Plaintiff is
  ordered to sen 'e and file return: ofyervice on allD efendants prom ptly and atleastno later
  than 14 days prior to the Planning and Scheduling C onference. ln the eventany Defendant
  rem ains unserved by that date,Plaintiffm ustinclude in the JointPlanning and Scheduling
  R eporta detailed explanation sufficientto show good cause for the failure to effectservice.
  IfPlaintifffails to provide a sufficientexplanation,the unserved D efendantw illbe dism issed
  from the action w ithoutfurther notice.

                       ELE CT RO N ICA LLY STO R ED IN FO R M AT IO N
         lfthepartiesanticipatethatelectronicallystoredinformation(''ESI')willberelevanttothe
  parties'claim s and defenses,they must engage in discussions and anive at a plan,which is
  proportionaland reasonablein relation tothe nature and com plexity ofthecase,forthepreservation,
  identification,andproduction ofESI.Theplan shallbe separately subm itted to the Courtatthetim e
  offiling theproposed Scheduling OrderforCourtapproval.
          ln form ulating a plan,the parties shallinclude,ifnecessary to the case,theirstipulation
Case 0:19-cv-61802-UU Document 6 Entered on FLSD Docket 07/24/2019 Page 3 of 3


 regarding the specification ofthe form atsin which documents are to be produced, the m etadata
 tields,ifany,thatwillberequested,them ethodsbywhichresponsivedocumentswillbeidentised,
 theproceduresthey willemploy to protectclaim sofprivilege, andotherrequirem ents,conditions
 orprovisionsthatthepartiesbelievearenecessarytofacilitateandexpediteEsldocumentdiscovery.

        W ith respectto initialdisclosuresrequired underFed. R.Civ.P.26(a)(1)-(2),pursuantto

 Rule26(a),thedisclosuresmustbemadeatorbeforethetimethepartiesconfertodevelop the
 discovery plan.Thepartiesmustcertify in theJointScheduling Reportthatsuch disclosureshave

 beenmadeunlessapartyobjectsduringtheconferencethattherequired disclosurels)isnot
 appropriateinthecircumstaneesoftheactionandfilesanobjectiontothespecificdisclosurels)with
 theCourt.Suchobjectionsmustbetilednolaterthanfifteen(15)dayspriortothelnitialPlalming
 andSchedulingConferenceandmustincludeafullexplanationofthebasisfortheobjections.
        ln theeventthatm otionsare pending beforetheCourtatthetimeoftheConference, the

 partiesshallbepreparedto argue,attheCourt'sdiscretion, the m erits ofsuch m otions.

        ln the eventthe Court issues a Scheduling Order prior to the lnitialPlanning and

 Scheduling C onference based on the inform ation provided by the parties in their Joint

 Planningand SchedulingR eport,theC ourtw illnotify thepartiesw hethertheConferencew ill

 be canceled.

       D O N E AN D O R DE RED this               day ofJuly, 2019 atM iam i,Florida.



                                           URSULA UNGA RO
                                           U NITED STAT ES DISTRI T JU D GE

cc:allcounselofrecord




                                              3
